         Case 20-35226 Document 976 Filed in TXSB on 03/19/21 Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION                                                            ENTERED
                                                                                                              03/19/2021


In re:                                              §        Chapter 11
                                                    §
CBL & ASSOCIATES                                    §
PROPERTIES, INC., et al.,                           §        Case No. 20-35226 (DRJ)
                                                    §
                 Debtors. 1                         §        (Jointly Administered)
                                                    §        Re: Docket No. 901

                    ORDER PURSUANT TO SECTION 1121(d)
          OF THE BANKRUPTCY CODE EXTENDING EXCLUSIVE PERIODS

                 Upon the motion, dated February 22, 2021 (the “Motion”), 2 of CBL & Associates

Properties, Inc. and its debtor affiliates, as debtors and debtors in possession (collectively, the

“Debtors”), for an order extending the Debtors’ exclusive periods in which to file a chapter 11

plan (the “Exclusive Filing Period”) and solicit acceptances thereof (the “Exclusive Solicitation

Period” and, together with the Exclusive Filing Period, the “Exclusive Periods”), pursuant to

section 1121(d) of title of title 11 of the United States Code (the “Bankruptcy Code”), as more

fully set forth in the Motion; and the Court having jurisdiction to consider the Motion and the relief

requested therein pursuant to 28 U.S.C. § 1334; and consideration of the Motion and the requested

relief being a core proceeding pursuant to 28 U.S.C. § 157(b); and it appearing that venue is proper

before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the Motion

having been provided, and it appearing that no other or further notice need be provided; and a

hearing, if any, having been held to consider the relief requested in the Motion; and all objections,



1
    A complete list of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
    proposed claims and noticing agent at https://dm.epiq11.com/CBLProperties. The Debtors’ service address for
    the purposes of these chapter 11 cases is 2030 Hamilton Place Blvd., Suite 500, Chattanooga, Tennessee 37421.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.

                                                        2
        Case 20-35226 Document 976 Filed in TXSB on 03/19/21 Page 2 of 2




if any, to the Motion having been withdrawn, resolved, or overruled; and the Court having

reviewed the Motion; and the Court having determined that the legal and factual bases set forth in

the Motion establish just cause for the relief granted herein; and it appearing that the relief

requested in the Motion is in the best interests of the Debtors and their respective estates and

creditors; and after due deliberation and sufficient cause appearing therefor,

IT IS HEREBY ORDERED THAT:

               1.      Pursuant to section 1121(d) of the Bankruptcy Code, the Debtors’ Exclusive

Filing Period in which to file a chapter 11 plan is extended through and including May 31, 2021.

               2.      Pursuant to section 1121(d) of the Bankruptcy Code, the Debtors’ Exclusive

Solicitation Period in which to solicit acceptances of its chapter 11 plan is extended through and

including July 29, 2021.

               3.      The extensions of the Exclusive Periods granted herein are without

prejudice the Debtors’ rights to seek from this Court further extensions of time pursuant to 1121(d)

of the Bankruptcy Code. The rights of all parties in interest with respect to any request for a further

extension of the Exclusive Periods are fully preserved and reserved.

               4.      The Debtors are authorized to take all actions necessary or appropriate to

carry out the relief granted in this Order.

               5.      This Court shall retain jurisdiction to hear and determine all matters arising

from or related to the implementation, interpretation, or enforcement of this Order.


Dated: ___________________,
  Signed:  March 19, 2021. 2021
       Houston, Texas
                                                ____________________________________
                                               THE HONORABLE
                                                DAVID R. JONES DAVID R. JONES
                                               UNITED
                                                UNITEDSTATES
                                                        STATESBANKRUPTCY     JUDGE
                                                               BANKRUPTCY JUDGE




                                                  3
